        Case 1:19-cr-00166-VEC Document 153 Filed 03/30/20 Page 1 of 4

                                                      USDC SDNY
                                                      DOCUMENT
UNITED STATES DISTRICT COURT                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                         DOC #:
                                                      DATE FILED: 3/30/2020
- - - - - - - - - - - - - - - - - - x
                                    :
UNITED STATES OF AMERICA            :               TEMPORARY
                                    :               RELEASE ORDER
          - v. -                    :
                                    :                       19 Cr. 166 (VEC)
ISAIAH MOSS, a/k/a “Zaya”,          :
                                    :
                                    :
                 Defendant.         :
                                    :
- - - - - - - - - - - - - - - - - - x

       Upon the application of the Esere J. Onaodowan, Esq., attorney

for Isaiah Moss, a/k/a “Zaya,” for temporary release during the

current COVID-19 pandemic, made with the Government’s consent, IT

IS HEREBY ORDERED:

       1.   The Court’s decision in this case is based on the unique

confluence of serious health issues facing this defendant, in

particular                                                  , which place him at

a substantially heightened risk of dangerous complications should

he   contract   COVID-19    as   compared      to    most    other   individuals.

Accordingly, this Order should not be construed as a determination

by this Court that pretrial detention is unsafe or otherwise

inappropriate as a general matter or in any other specific case.

       2.   Pursuant to 18 U.S.C. § 3142(i), the Court concludes

that   compelling    reasons     exist   for    temporary       release   of   the

defendant from custody during the current public health crisis.

Accordingly, the defendant’s application is GRANTED pursuant to

the following conditions:
      Case 1:19-cr-00166-VEC Document 153 Filed 03/30/20 Page 2 of 4



                                    2
          a.    A   personal   recognizance      bond   in   the   amount   of

$75,000, to be signed by the defendant and co-signed by two

financially responsible persons, as approved by the United States

Attorney’s Office.

          b.    All mandatory conditions of release including this

Court’s standard “Order Setting Conditions of Release” form;

          c.    Home   incarceration     at    the   defendant’s     uncle’s

residence in Queens, New York, with monitoring by means chosen at

the discretion of Pretrial Services.          The defendant shall be on a

24-hour lockdown in the residence except for emergency medical

visits and court proceedings.      Any other leave from the residence

must be approved by either the Pretrial Services officer or by the

Court on application from defense counsel.

          d.    No visitors to the residence except for family

members and defense counsel.

          e.    Pretrial services supervision as directed by the

Pretrial Services Office;

          f.    Surrender all passports and other travel documents

and make no applications for new or replacement documents;

          g.    The defendant shall have no access to the internet

or any internet-enabled electronic device.           The Pretrial Services

Office shall work with the defendant’s uncle to password protect

all internet-enabled devices in the home, and the defendant’s uncle

shall not provide the password to the defendant.
        Case 1:19-cr-00166-VEC Document 153 Filed 03/30/20 Page 3 of 4



                                    3
              h.   The defendant shall have no contact with any co-

defendants, witnesses, victims or members of the Jack Boyz as known

to the defendant.

              i.   Drug testing as directed by the Pretrial Services

Office;

              j.   The    defendant         shall     not    possess     a     firearm,

destructive device, or other weapon;

              k.   The defendant shall not use or possess any narcotic

drug or controlled substance unless prescribed by a licensed

medical practitioner;

              l.   The defendant shall be released upon his signature.

All   other   conditions       shall   be    satisfied      within     one   week    of     the

date of this Order. The Pretrial Services Office shall conduct a

home visit as soon as practicable to install the monitoring technology

that it selects and to establish all remaining safeguards.

      3.      The Pretrial Services Office is directed to immediately

alert   the    Court,    the    Government      and    defense       counsel    of   any

violation of the above conditions, without need for a formal

violation     petition.        The     defendant      is    hereby    notified       that

violation of the conditions of release will likely result in

revocation of this temporary release.

      4.      Defense counsel is directed to submit a status update

letter to the Court once a week, informing the Court as to the
         Case 1:19-cr-00166-VEC Document 153 Filed 03/30/20 Page 4 of 4



                                4
defendant’s status, health, and compliance with the conditions of

release.

     5.      This Order is subject to modification or revocation by

the Court at any time.            The Court intends to terminate the

defendant’s temporary release and return the defendant to pretrial

detention as soon as the Court concludes that the defendant no

longer     faces   the   acute    health   risk   posed    by   the   current

circumstances.

     SO ORDERED.

Dated:     New York, New York
           March __,
                 30 2020

                                     __________________________________
                                     THE HONORABLE VALERIE E. CAPRONI
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF NEW YORK
